Citation Nr: 0711028	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  He served in Vietnam from January 1967 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified in a hearing before the undersigned 
Veterans' Law Judge on July 27, 2006.


FINDINGS OF FACT

1.  In an August 2003 decision, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran did not 
perfect an appeal of the August 2003 rating decision.

2.  The evidence received since the RO's August 2003 decision 
is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable probability of substantiating the claim.

3.  The veteran has a current diagnosis of PTSD.

4.  The veteran is shown as likely as not to have PTSD due to 
in-service stressors.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the August 2003 decision is new 
and material, and the veteran's claim for service connection 
for PTSD may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1(2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

I.  Duty to Notify
 
A December 2004 informed the veteran of the evidence required 
to reopen a previously denied claim.  This letter stated that 
"new" evidence is that which is submitted to VA for the 
first time and "material" evidence is evidence that relates 
to an unestablished fact necessary to substantiate a claim.  
This letter also advised the veteran of VA's duty to assist 
in the development of this claim and explained what evidence 
VA would be responsible for obtaining and what evidence VA 
would assist the veteran in obtaining.  The veteran was 
advised to submit any pertinent evidence in his possession.  

The December 2004 also informed the veteran  that his claim 
was previously denied due to a lack of evidence of an in-
service stressor.  He was advised that evidence of an in-
service stressor would be required to reopen the claim.  

An April 2006 letter advised the veteran of the evidence 
required to establish a disability rating and effective date 
for the disability on appeal, should service connection be 
awarded.

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
relevant evidence, including service medical records and 
post-service medical records, has been obtained and 
associated with the claims file.  The veteran has presented 
evidence in a hearing before a Board member.  A VA 
examination report is also of record.  The veteran has not 
identified any relevant outstanding evidence.  Accordingly, 
the Board concludes that the duty to assist has been 
satisfied in this case. 


II.  Analysis of Claims

A.  New and Material Claim

The RO previously denied service connection for PTSD in an 
August 2003 rating decision.  

The evidence on file at the time of the August 2003 rating 
decision included service medical records, VA medical records 
and the veteran's personnel file.  In denying the veteran's 
service connection claim, the RO determined that  that there 
was no credible supporting evidence of a verified in-service 
stressor.

In August 2003, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  That decision is therefore final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).    

The veteran sought to reopen his claim for service connection 
for PTSD by submitting a VA Form 21-4138 (Statement in 
Support of a Claim) in December 2004.  A claim that is the 
subject of a prior denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue, or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been received since the August 2003 
rating decision includes statements from the veteran, medical 
records, a transcript of a Board hearing held in July 2006 
and a buddy statement.  The Board finds that this evidence is 
new, as it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant.  The 
Board also finds that this evidence is material.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically the veteran's in-service 
stressors, and raises a reasonable probability of 
substantiating the claim. 

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's claim of 
entitlement to service connection for PTSD.

B.  Service connection for PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service. 38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnoses and treatment of PTSD are documented throughout VA 
treatment records.  A 1997 VA examination report reflect 
diagnoses of  PTSD, major depressive disorder and panic 
disorder.  The examiner opined that the veteran's PTSD is due 
to combat experiences in Vietnam.   

The Board finds that two of the elements of a service 
connection, a diagnosis and a nexus opinion, have been 
satisfied.  The Board must then determine whether there is 
credible supporting evidence in this case that a claimed in-
service stressor actually occurred.

Service personnel records show served as a heavy truck driver 
with the Third Battalion Sixth Artillery.  The veteran's 
claimed stressors include:  (1) being in a hutch when a 
mortar round came through the roof and exploded, wounding a 
fellow soldier and (2) being in a convoy of trucks that came 
under attack by mortar fire. 

In March 1997,  the veteran provided names of individuals 
allegedly wounded in these attacks, and the RO sought 
verification of the claimed stressors from the Center for 
Research of Unit Records (USACRUR). In a report in response 
to the RO's inquiry, USACRUR determined that U.S. Army 
casualty data did not include the names supplied by the 
veteran in his accounts of casualties in mortar attacks.  
USACRUR determined that records from the veteran's unit 
documented combat activities during the reporting period, to 
include the destruction of five vehicles and a quarter ton 
trailer by mortar rounds in April 1967.  These reports also 
indicate that the unit came under mortar attack in June 1967, 
during which the roof of a troop billet was penetrated and 
seven men were injured.

Other evidence regarding the veteran's stressors includes the 
veteran's testimony during the July 2006 Board hearing and a 
buddy statement submitted in July 2006.  At the Board 
hearing, the veteran testified regarding a rocket attack 
during which several soldiers were wounded.  In a July 2006 
lay statement, J.H., who served with the veteran in Vietnam, 
described rocket attacks that took place in June 1967.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the fact that a veteran with a known combat military 
occupational specialty who was stationed with a unit that was 
present when enemy attacks occurred was strongly suggestive 
that the veteran himself was exposed to such attacks as well.  
Pentecost at 128.  The Court found in Pentecost that the 
veteran's unit records provided credible evidence that the 
rocket attacks that the veteran alleged did, in fact, occur.  
Id.   In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
found that a stressor need not be corroborated in every 
detail.  

In Pentecost, the Court held that it was error for the Board 
to required corroboration of actual physical proximity to (or 
firsthand experience with) and personal participation in the 
claimed rocket attacks.  The Board finds that while there is 
not evidence in this case that the veteran engaged in combat 
with the enemy, the evidence is in equipoise.  The unit 
records, as well as the July 2006 buddy statement and the 
veteran's testimony,  indicate that the veteran's unit came 
under rocket attack in June of 1967.  The Board therefore 
concludes that sufficient evidence of an in-service stressor 
has been established.  

The Board concludes that evidence corroborates the veteran's 
claimed stressor of rocket attacks on his unit, and the 
veteran has satisfied the requirements of credible evidence 
of an in-service stressor.  There is evidence of a current 
diagnosis of PTSD and a medical opinion relating PTSD to 
stressors during the veteran's service in Vietnam.  The Board 
therefore finds that service connection for PTSD is 
warranted.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted, subject to governing 
regulations concerning monetary awards.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


